Citation Nr: 0332928	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  99-13 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, to include as secondary to service-connected feet 
disabilities.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected feet 
disabilities.

3.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected feet 
disabilities.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which, among other things, denied the 
benefits sought on appeal.  The issues here on appeal were 
originally considered by the Board in December 2000; the 
issues of entitlement to service connection for a left hip 
disability and for a low back disability were denied and the 
issue of entitlement to service connection for a bilateral 
knee disability was remanded to the RO for additional 
development.  

The veteran appealed that portion of the Board's decision 
that denied the benefits sought to the United States Court of 
Appeals for Veterans Claims (Court) and in July 2001, the 
Court granted a joint motion for remand vacating the Board's 
December 2000 decision with respect to the issues appealed 
and remanding those issues to the Board for compliance with 
the Veterans Claims Assistance Act of 2000 (the VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107 (West 2002)].

In April 2002, the Board undertook development of the claims 
of entitlement to service connection for a left hip 
disability and for a low back disability pursuant to the 
development authority granted in 67 Fed. Reg. 3099 (Jan. 23, 
2002) and codified at 38 C.F.R. Section 19.9.  Since that 
time, however, portions of 38 C.F.R. Section 19.9 have been 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  As such, the Board remanded the claims 
developed at the Board in June 2003 in order for the RO to 
cure any procedural defect which may have arisen as a result 
of the Federal Circuit's opinion.  These claims have now been 
properly returned to the Board for further appellate 
consideration.

The claim of entitlement to service connection for a 
bilateral knee disability was developed by the RO as 
requested by the Board in its December 2000 remand; however, 
there is no record of the veteran having been given notice of 
his rights and responsibilities under the VCAA with respect 
to this issue.  As such, the issue of entitlement to service 
connection for a bilateral knee disability will be addressed 
in the remand section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran first complained of left hip and low back 
pain many years following discharge from service.

3.  The veteran's current left hip disability is not a result 
of either his period of active service or a service-connected 
disability.

4.  The veteran's low back disability is not a result of 
either his period of active service or a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated 
by active service, nor is such a disability proximately due 
to a service connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  A low back disability was not incurred in or aggravated 
by active service, nor is such a disability proximately due 
to a service connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the VCAA and has 
determined that all notice and duty to assist requirements 
have been met.  As such, a decision on the merits of the 
claims presented is appropriate at this time.

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits.  It also redefines 
the obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7020 (Fed. Cir. Sept. 
22, 2003) which invalidated portions of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of these claims has 
proceeded in accordance with the provisions of the law and 
regulations as they now stand. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA in the pleadings before the Court in July 2001, and 
again specifically and in detail with respect to the evidence 
needed to substantiate the issues of entitlement to service 
connection for a left hip disability and for a low back 
disability in a letter dated in 
July 2003.  This letter specifically stated that the veteran 
had up to one year to submit evidence and that VA would 
obtain identified evidence on behalf of the veteran.  In 
September 2003, a supplemental statement of the case was 
issued and the veteran was advised that his case would be 
held for sixty days before being forwarded to the Board for 
appellate adjudication.  The veteran advised the RO in 
September 2003 that he waived the sixty-day due process 
period, that he wanted his claim to be forwarded to the Board 
immediately, and that he had no additional evidence to 
submit.  The Board finds that the information provided to the 
veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claims 
and the responsibilities of the parties in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The Federal Circuit pointed out in both Disabled  American 
Veterans v. Secretary of Veterans Affairs and Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, supra., 
that a veteran is entitled to one year to respond to VA's 
notice of rights and responsibilities under the VCAA.  As 
noted above, the veteran was given notice of the VCAA in July 
2001 and more specific notice of his rights and 
responsibilities under the VCAA in July 2003.  In July 2003, 
the veteran was specifically told that he had one year from 
the date of the notice to submit and/or identify additional 
evidence for VA to obtain.  The veteran waived the sixty-day 
waiting period associated with certifying his appeal in 
September 2003, requesting that his appeal be "immediately 
forwarded to the Board of Veterans' Appeals."  As such, the 
Board finds that the veteran was advised of the appropriate 
notice time limits and expressed his intent to move forward 
immediately as he had no additional evidence to submit and/or 
identify for VA to obtain.  Accordingly, the Board finds that 
he waived his right to wait one year from the date of notice 
in September 2003, and that all notice requirements of the 
VCAA have been met.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence, affording him physical 
examinations, and requesting specific medical opinions as to 
the etiology of his disabilities.  It appears that all known 
and available medical records relevant to the issues on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the Board notes that the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the veteran's claims on appeal.  The veteran was given the 
opportunity to testify before an RO hearing officer and/or 
the Board, but declined to do so.  He has, however, actively 
participated in the development of his claims on appeal.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).

The evidence of record shows that the veteran was not treated 
for and diagnosed as having either a left hip or low back 
disability during service.  His first complaints of such 
disabilities came many years following his discharge from 
service and he asserts that these disabilities are results of 
his service-connected march fracture of the feet.  
Specifically, the veteran contends that his gait has been 
altered as a result of his service-connected feet 
disabilities and, as a result, he developed left hip problems 
and low back pain.  The medical evidence of record clearly 
shows that the veteran suffers with back pain and that he 
underwent a left hip replacement in April 1995.  

In October 1985, the veteran underwent VA orthopedic 
examination and complained of low back pain and left hip pain 
since basic training.  Following a complete examination, the 
examiner rendered diagnoses of a healed march fracture of the 
third metatarsal on both feet and aseptic necrosis of the 
left femoral head.  It was noted that the bones x-rayed were 
osteoporotic.  The examiner opined that the aseptic necrosis 
probably accounted for the veteran's low back pain as well as 
his hip pain and that the pain in these areas was not related 
to the march fractures incurred during service.

A private physician, without a specialty noted in his 
correspondence, reported in August 1997 and again in August 
1998 that he believed both the veteran's low back and left 
hip problems began as a consequence of the altered gait 
caused by march fractures incurred during service and the 
metallic device fitted in the veteran's left shoe to assist 
with his gait irregularity.  This opinion has not been echoed 
by any of the veteran's VA treating or examining physicians, 
all of whom have specialties in the field of orthopedics.  It 
is important to note, however, that one of the veteran's VA 
treating physicians in the orthopedic clinic reported in the 
veteran's treatment notes in June of 1989 that the veteran's 
left hip and low back arthritis may have resulted from 
excessive marching and an altered gait due to a right foot 
fracture in service.

In February 1998, the veteran underwent VA podiatry 
examination and was found to have bilateral plantar fasciitis 
of the distal aspects with no evidence of ongoing problems 
with the metatarsals.  In March 1998, he underwent VA 
orthopedic examination and the examiner noted that it was 
difficult for the veteran to distinguish between the 
complaints of back pain and the pain in the region of the 
left hip prior to the veteran's joint replacement.  The 
veteran related both his low back pain and his left hip pain 
to an altered gait, but the examiner did not espouse such an 
opinion.

A VA orthopedic specialist reviewed the veteran's claims 
folder and medical records, including the February and March 
1998 examination reports, in July 1998.  This physician 
reported the veteran's history of healing from the stress 
fractures of the feet to be normal and noted that the foot 
typically had no significant future difficulties as a result 
of the type of fractures experienced by the veteran.  
Additionally, the examiner opined that there was no 
correlation between the stress fractures of the feet and the 
subsequently developed hip, low back, cervical spine, and rib 
problems.  This orthopedist reiterated his opinion in 
February 1999, stating that his opinion was based not only 
upon his own experience as an orthopedic surgeon and 
rehabilitation specialist, but also on the reports of two 
board certified orthopedic surgeons who personally examined 
the veteran and one who had only reviewed the records.  

In October 2002, the veteran underwent VA orthopedic 
examination by a physician who had never before seen the 
veteran.  Following a complete evaluation, the examiner 
diagnosed bilateral foot pain, a history of left third 
metatarsal stress fracture, status-post left hip total 
arthroplasty, and mild right hip and lower back arthritis.  
He stated that he agreed with the opinions of record that the 
veteran's right hip and low back arthritis was not related to 
the service-connected foot disability.  In November 2002, the 
examiner submitted an addendum to his report stating that the 
veteran did, in fact, have an altered gait, but that it was 
difficult to say if the gait alteration was from the foot 
disorder, the left hip replacement, or the veteran's 
underlying lumbar osteoarthritis.  In summary, the examiner 
opined that there was no direct correlation between the foot 
disorder and the right hip and low back disabilities.

The Board finds it important to note at this juncture that it 
is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The evidence of record reflects the opinion of a treating 
physician without an orthopedic or rehabilitative background 
that the veteran's left hip and low back disabilities 
resulted from an altered gait attributable to his service-
connected march fractures, the opinion of a VA treating 
orthopedist that the veteran's marching and fractures during 
service may have contributed to the development of left hip 
and back arthritis, and three VA orthopedic specialists who 
are adamant in their opinions that the veteran's foot 
problems had no role in the development of left hip and low 
back disabilities.  Although the Board certainly sees that 
the veteran's claims have merit, the evidence is not in 
relative equipoise as there is more evidence against a 
finding of causation than there is in favor.  Of particular 
importance is that the strongest opinion of record in favor 
of the veteran's claim is by a non-specialist and the opinion 
is dated after the veteran's left hip replacement which, 
undoubtedly, changed the veteran's manner.  The opinions 
prior to that surgery reflect that either the feet 
disabilities did not cause the hip and back pain or that 
those disabilities may have contributed to it.  There is 
simply no definitive opinion in favor of the veteran's claims 
prior to that crucial point in time when he underwent a hip 
replacement.  As such, the Board finds that the veteran's 
service-connected foot disabilities did not cause the current 
left hip and low back disabilities.  Additionally, the Board 
finds that the veteran's left hip and low back disabilities 
were not incurred in or aggravated during active service.  
Consequently, the veteran's claims are denied.


ORDER

Service connection for a left hip disability, to include as 
secondary to service-connected feet disabilities, is denied.

Service connection for a low back disability, to include as 
secondary to service-connected feet disabilities, is denied.


REMAND

The evidence of record shows that in August 1997, the veteran 
requested service connection for a bilateral knee disability 
as secondary to his service-connected feet disabilities.  
This claim was denied by the RO in a September 1998 rating 
decision and the veteran appealed that decision.  A statement 
of the case was issued in February 1999 and a supplemental 
statement of the case was issued in August 2002.  

In November 2000, the VCAA was signed into legislation.  As 
noted above, the VCAA redefined the obligations of VA with 
respect to its duty to notify a claimant of his rights and 
responsibilities in substantiating a claim and the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  

The veteran has at no time been advised of his rights and 
responsibilities under the VCAA with respect to his claim of 
entitlement to service connection for a bilateral knee 
disability.  Although he has been given information regarding 
the evidence needed to substantiate his claim in both a 
statement of the case and a supplemental statement of the 
case, this is insufficient notice.

Regulations implementing the VCAA were promulgated which 
allowed the Board to directly advise claimants in writing of 
his rights and responsibilities under the VCAA, as well as 
the responsibilities of VA in assisting claimants in 
obtaining evidence, as opposed to remanding all cases that 
did not have the statutorily mandated notice language to the 
ROs.  The Board's notice to claimants included a request for 
the claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his 
claim following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a claimant's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  Also see Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003) [invalidation of the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1)].


Considering the procedural outline as set forth in the VCAA 
and in the recent opinions of the Federal Circuit in 
conjunction with the veteran's claims folder, which is void 
of any notice of the VCAA with respect to the claim of 
entitlement to service connection for a bilateral knee 
disability, the Board finds that it has no alternative but to 
remand this matter to the RO to ensure that the veteran is 
given proper notice of his rights and responsibilities under 
the VCAA, advised of the specific evidence needed to 
substantiate his claims, allowed the appropriate time in 
which to respond to the notice of the VCAA and/or waive that 
response time, and to ensure that all duty to notify and duty 
to assist obligations of VA are met.  It is noted that due to 
the recent invalidation of regulations implementing the VCAA, 
the Board does not have the authority to cure this procedural 
defect itself.

Therefore, this matter is REMANDED for the following action:

The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to substantiate 
the claim on appeal and given an 
opportunity to supply additional evidence 
and/or argument, identify additional 
evidence for VA to obtain, or waive his 
right to the one-year response time 
required under the VCAA.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran should be furnished a supplemental statement of 
the case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.



The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



